FILED

MAR 27 2020
IN THE UNITED STATES DISTRICT COURT cox ys pistacT COURT

FOR THE NORTHERN DISTRICT OF OHIO NORTHERN DISTRICT OF OHIO

 

-EVELAND
EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
)
Plaintiff, ) @ =
Vv. cat ec 0 C R C 5 4
) Title 18, United States Code,
EMMA ZANDER, ) Section 1344(2)
Defendant. J U t) G E GA U C: rl AN
)

GENERAL ALLEGATIONS

 

At all times relevant to this Information:

1. KeyBank, was a financial institution as defined in Title 18, United States Code,
Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation.

2. Huntington National Bank, was a financial institution as defined in Title 18,
United States Code, Section 20, the deposits of which were insured by the Federal Deposit

Insurance Corporation.

SCHEME TO DEFRAUD

 

It was part of the scheme to defraud the victim banks that at various times:
 

3.

Defendant EMMA ZANDER (“ZANDER”) would enter various branches of the

Banks where she would present fake identification bearing her face, but in the name of account

holders K.G., J.K., N.T., K.S., P.N., B.C., and J.P.

4,

ZANDER would use these fake identification to trick a bank teller into giving her

access to the account holders’ bank accounts.

5.

Once the bank tellers were tricked into granting access, ZANDER would make

cash withdrawals and initiate wire transfers out of the account holders’ bank accounts.

6,

_ ZANDER did not have authorization from any account holder to conduct these

financial transactions.

7.

transaction types that were part of ZANDER’s scheme:

This chart summarizes the dates, institutions, locations, account holders, and

 

 

 

 

 

 

 

 

 

 

 

 

 

| Financial . Account oe
Date Institution Bank Branch Location Holder Fraudulent Activity
8550 Transit Rd. Attempted to withdraw
6/20/2019 | KeyBank | y.5¢ Amherst, NY 14051 KG. $15,000
9640 Transit Rd. Attempted to withdraw
6/20/2019 | KeyBank | Fast Amherst, NY 1405] KG. $15,000
‘Attempted to gain access
55 Douglas Ln. to $265,000, and
TN/2019 | KeyBank East Aurora, NY 14052 JK. successfully withdrew
$15,000
8899 Main St. Attempted to withdraw
212019 | KeyBank | Witiamsville, NY 14221 Nf. $15,000
1485 Lexington Ave. | de
7/17/2019 | KeyBank Mansfield, OH 44907 KS. Withdrew $4,500
688 North Lexington Ave. are
7/17/2019 | KeyBank Mansfield, OH 44906 KS. Withdrew $2,000
Huntington | 209 Wooster St. aa.
7/17/2019 Bank Lodi, OH 44254 NF . Withdrew $5,000

 

 
 

 

 

 

 

 

 

 

 

TATIDOL9 | Buntington Maple Heights OH 44137 NF. | Withdrew $6,500

772672019 | KeyBank Painesville, OH vor BC. Auempted 10 Bain access
[raann [semen |ssrons [im |iugpnt iis
cone [om |aemes [ae [gage

 

COUNT 1

(Bank Fraud, 18 U.S.C. § 1344(2))

The United States Attorney charges:

8.

The United States Attorney alleges and incorporates by reference the factual

allegations set forth in paragraphs | through 7 of the Indictment as if fully set forth herein.

9,

From on or about June 20, 2019, to on or about July 26, 2019, in the Northern

District of Ohio, Eastern Division, and elsewhere, Defendant EMMA ZANDER knowingly

executed and attempted to execute a scheme and artifice to obtain money under the custody and

control of KeyBank, by means of false and fraudulent pretenses, representations, and promises,

‘in violation of Title 18, United States Code, Section 1344(2).

COUNT 2

(Bank Fraud, 18 U.S.C. § 1344(2))

The United States Attorney further charges:

10.

The United States Attorney alleges and incorporates by reference the factual

allegations set forth in paragraphs 1 through 7 of the Indictment as if fully set forth herein.From

on or about July 17, 2019, to on or about August 2, 2019, in the Northern District of Ohio,

Eastern Division, and elsewhere, Defendant EMMA ZANDER knowingly executed and

attempted to execute a scheme and artifice to obtain money under the custody and control of

 
Huntington National Bank, by means of false and fraudulent pretenses, representations, and

promises, in violation of Title 18, United States Code, Section 1344(2).

JUSTIN E. HERDMAN
United States,Attorney

 
      

CHEL S. RICE
Chief, White Collar Crimes Unit
